190 F.2d 556
UNITED STATES,v.HUNTON et al.
United States Court of Appeals Second Circuit.
Decided July 17, 1951.

Victor Rabinowitz and Mary Kaufman, New York City, for appellants.
Irving Saypol, New York City, for appellee.
L. HAND, Circuit Judge.


1
I have read Judge Swan's opinion, disposing of a similar motion in the case of United States v. Field, 2 Cir., 190 F.2d 554, filed herewith, and I concur in it throughout except as to the last question therein considered, which does not arise on the motions before me.


2
The Clerk of the Court of Appeals upon the filing of this opinion will enter orders, revoking my order temporarily enlarging the defendants on bail, and will enter orders denying these motions.


3
Motions denied.